OV3-/fc
                               ELECTRONIC RECORD                              0¥¥-/fc

COA #      03-14-00722-CR                        OFFENSE:        22.02


STYLE:     Mark Fruge v. The State ofTexas       COUNTY:         Travis

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    331st District Court


DATE: 12/3/15                    Publish: NO     TC CASE #:      D-l-DC-13-200256




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                  OV3-/6

STYLE:   Mark Fruge v. The State of Texas             CCA#:                       a ¥5"- it*
         PRO S£                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         fce/v*^                                      JUDGE:

DATE:      £>s/fi W*OM                                SIGNED:                           PC:

JUDGE:          III Lt#U**-*                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD